Citation Nr: 1434940	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-49 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for service-connected hypertension.

2.  Entitlement to service connection for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980, July 2004 to March 2005, and January 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran has served three periods of active service, with those periods beginning in February 1977, July 2004, and January 2007.  The Veteran's service treatment records and Army National Guard medical records do not show a diagnosis of Type II diabetes.  

The Veteran was afforded a VA examination in August 2008 to address the etiology of his claimed diabetes.  The examiner diagnosed the Veteran with Type II diabetes mellitus based on six elevations of blood sugar, two of which exceeded 126.  The examiner noted that the Veteran's hemoglobin A1C has been elevated on at least three occasions, and noted that the Veteran had been taking Metformin, which may account for some of his blood sugar readings being within a normal range.  The VA examiner opined that the Veteran's Type II diabetes had its onset on or prior to April 7, 2002.  He based this on the Veteran's April 2002 Report of Medical Examination, which noted a glucose reading of 149 mg/dL.  

The Board finds that the August 2008 VA opinion is inadequate.  First, the VA examiner did not address in his opinion an April 2002 medical record which noted that the Veteran was not diabetic, but was being treated for hyperlipidemia.  

Second, the VA examiner essentially determined that Type II diabetes pre-existed the Veteran's second and third periods of active duty service without discussing whether those periods of active service aggravated his diabetic condition.  Thus, a new VA examination and opinion is required to address these deficiencies.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect, and the burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service).    

Regarding the increased rating claim, the Board notes that the Veteran was last afforded a VA examination in April 2009 to determine the severity of his service-connected hypertension.  In July 2014, the Veteran's representative requested a remand for a new examination, maintaining that the April 2008 VA examination was inadequate for rating purposes.  As more than five years have passed since his last examination, the Veteran should be afforded a new VA examination to determine the current level of severity of his disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the claims file is being returned it should be updated to include any outstanding private or VA treatment records.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all VA and private medical care providers who treated the Veteran for hypertension or Type II diabetes mellitus since November 2009.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the nature and etiology of his Type II diabetes mellitus.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's Type II diabetes mellitus pre-existed one of his three periods of active duty service (from February 1977 to February 1980, July 2004 to March 2005, or January 2007 to June 2008)?  If so, please describe the clear and unmistakable evidence that establishes that the Veteran had Type II diabetes mellitus prior to service.
 
(b)  If there is clear and unmistakable evidence that Type II diabetes mellitus preexisted one of the Veteran's three periods of active duty service, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran's preexisting Type II diabetes mellitus was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's Type II diabetes mellitus had its onset during one of his three periods of active service or is otherwise etiologically related thereto?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

3.  Next, schedule the Veteran for a VA cardiovascular examination to determine the current severity of his service-connected hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the requested examination, and the examiner should indicate that the claims file was reviewed in conjunction with the examination.  All necessary tests should be performed, including blood pressure readings.  A complete rationale must be given for all expressed opinions and conclusions.

4.  Then re-adjudicate the Veteran's remaining claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



